            Case 1:21-cv-00445-CJN Document 55 Filed 08/20/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 US DOMINION, INC., et al.,                        )
                                                   )
        Plaintiffs                                 )
                                                   )
             v.                                    )           Cause No. 1:21-cv-00445-CJN
                                                   )
 MY PILLOW, INC., and                              )
 MICHAEL J. LINDELL,                               )
                                                   )
        Defendants.                                )

                DEFENDANT MICHAEL J. LINDELL’S UNOPPOSED
              MOTION TO EXTEND TIME TO ANSWER THE COMPLAINT

       1.         Pursuant to L.R. 7 and FED. R. CIV. P. 6(b), Defendant Michael J. Lindell (“Mr.

Lindell”) respectfully moves to extend his time to answer the Complaint (ECF No. 1) until Friday,

September 24, 2021 (the “Motion”). Under FED. R. CIV. P. 12(a)(4)(A), Mr. Lindell has fourteen

(14) days after the denial of a Rule 12 motion to answer a complaint. On August 11, 2021, the

Court denied Mr. Lindell’s Motion to Dismiss (ECF No. 34) in a Memorandum and Order

(ECF Nos. 54 and 53, respectively). The requested extension would extend the current deadline

of August 25, 2021, by thirty (30) days to September 24, 2021. Pursuant to L.R. 7(m), the Parties’

counsel conferred about the proposed extension, and Plaintiffs are not opposed. In support of this

Motion, Mr. Lindell avers as follows:

       2.         Pursuant to ¶ 9(b)(i) of this Court’s Standing Order (ECF No. 11), Mr. Lindell’s

Answer to the Complaint is currently due by August 25, 2021.

       3.         Pursuant to ¶ 9(b)(ii) of this Court’s Standing Order (ECF No. 11), Mr. Lindell has

not previously sought or been granted an extension of time.

       4.         Pursuant to ¶ 9(b)(iii) of this Court’s Standing Order (ECF No. 11), Mr. Lindell

seeks the requested extension for the following good cause:
             Case 1:21-cv-00445-CJN Document 55 Filed 08/20/21 Page 2 of 4




        a.       The undersigned counsel have the following deadlines between the Court’s denial
                 of the Motion to Dismiss and the answer deadline: (a) lead counsel for a Brief in
                 Opposition to Motion to Dismiss due on August 19, 2021, in Buffalo Bills, LLC, v.
                 American Guarantee and Liability Insurance Company, Index No. 805019/2021,
                 pending before the Supreme Court of the State of New York in the County of Erie;
                 (b) lead counsel for an Appellate Brief due on August 20, 2021, in Fredric N.
                 Eshelman v. True The Vote, Inc., et al., Cause No. 2021V-0015, pending before the
                 Fourteenth Court of Appeals of Texas; (c) lead counsel for a status conference
                 (hearing) on August 20, 2021, in Michael J. Lindell v. US Dominion, Inc., et al.,
                 Cause No. 0:21-cv-01332, pending before the United States District Court for the
                 District of Minnesota; and (d) lead counsel for various other matters currently in
                 litigation.

        b.       Dominion’s Complaint is 115 pages long and includes 348 exhibits, totaling
                 thousands of pages, which itself can constitute good cause for an extension. See
                 McFadden v. Washington Metro. Area Transit Auth., 2014 U.S. Dist. LEXIS
                 200354, at *6 (D.D.C. Sept. 9, 2014) (finding good cause in that “the coordination
                 of filing responsive pleadings to a lengthy complaint with multiple defendants,
                 involving multiple federal and state claims, is a complicated, tedious, and time-
                 consuming task”).

        5.       Pursuant to ¶ 9(b)(iv) of this Court’s Standing Order, the requested extension does

not affect any other deadlines.

        6.       Paragraph 9(b)(v) of this Courts Standing Order (ECF No. 11) is not applicable by

its terms.

        7.       Pursuant to ¶ 9(b)(vi) of this Court’s Standing Order (ECF No. 11), Plaintiffs do

not oppose Mr. Lindell’s extension of time.

        8.       In sum, Mr. Lindell seeks this extension of time because of not only the

Complaint’s voluminous factual allegations and its attached exhibits, but also because of the

nature, scope, and importance of the claims involved. Further, Mr. Lindell seeks the extension of

time because of undersigned counsel’s commitments as listed above. Accordingly, Mr. Lindell

respectfully submits that the foregoing constitutes good cause for an extension under FED. R. CIV.

P. 6(b)(1) (“[w]hen an act may or must be done within a specified time, the court may, for good




                                                  2
          Case 1:21-cv-00445-CJN Document 55 Filed 08/20/21 Page 3 of 4




cause, extend the time”). Further, Mr. Lindell does not seek this extension for purposes of delay

or frustration of the progress of this matter, nor does the extension unduly burden Plaintiffs.

       WHEREFORE, Defendant Michael J. Lindell respectfully requests this Court extend his

time to answer the Complaint from August 25, 2021, until September 24, 2021.


 Dated: August 20, 2021                              Respectfully submitted,

                                                     /s/ Douglas A. Daniels
                                                     Douglas A. Daniels
                                                     D.C. Bar No. TX0205
                                                     Heath A. Novosad
                                                     D.C. Bar No. TX0207
                                                     DANIELS & TREDENNICK PLLC
                                                     6363 Woodway Dr., Suite 700
                                                     Houston, TX 77057-1759
                                                     (713) 917-0024 Telephone
                                                     (713) 917-0026 Facsimile
                                                     Email: doug.daniels@dtlawyers.com
                                                     Email: heath.novosad@dtlawyers.com

                                                     Earl N. “Trey” Mayfield, III
                                                     D.C. Bar No. 459998
                                                     JURIS DAY, PLLC
                                                     10521 Judicial Drive, Suite 200
                                                     Fairfax, Virginia 22030
                                                     Telephone: (703) 268-5600
                                                     Email: tmayfield@jurisday.com

                                                     Counsel for Defendant Michael J. Lindell




                                                 3
         Case 1:21-cv-00445-CJN Document 55 Filed 08/20/21 Page 4 of 4




                           CERTIFICATE OF CONFERENCE

        On August 19, 2021, I called Stephen Shackelford, attorney for Plaintiffs, and left a
voicemail regarding Defendant Michael J. Lindell’s Motion to Extend Time to Answer the
Complaint. On August 20, 2021, I received an email from Mr. Shackelford informing counsel that
Plaintiffs were not opposed to Mr. Lindell’s Motion.

                                                  /s/ Douglas A. Daniels
                                                  Douglas A. Daniels




                                              4
